Citation Nr: 1018397	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-02 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for osteoarthritis, 
bilateral knees.

(A claim for eligibility for dental treatment is the subject 
of a separate decision).  


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
September 1961, and from March 1962 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the VA 
Regional Office (RO) in Roanoke, Virginia.  

During the pendency of this appeal, the RO awarded the 
Veteran service connection for posttraumatic stress disorder 
(PTSD).  The record before the Board does not reflect that 
the Veteran has disagreed with any aspect of this grant of 
service connection.  Therefore, no claim regarding PTSD is 
before the Board on appeal at this time.

The Board finds that the issue on appeal is more accurately 
stated as described on the title page of this Remand.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (it 
is the responsibility of the Board to consider alternate 
current conditions within the scope of the claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The report of June 2007 VA examination of the Veteran's knees 
indicates that degenerative joint disease of the knees is not 
related to service.  The Board also notes that the April 2007 
radiologic examination of the Veteran's knees discloses 
"[o]ld depressed fracture of medial tibial plateau 
bilaterally."  The examiner did not discuss this finding, 
and did not indicate whether this finding was present on any 
prior radiologic examination of the Veteran's knees.  This 
finding must be addressed in the VA examination report and 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any non-VA 
provider who treated him for a knee disorder.  
Ask the Veteran to identity any facility at 
which radiologic examination of either knee 
has been conducted since his service discharge 
in 1967.  Request records from each provider 
or facility identified by the Veteran.  

2.  Obtain all available reports of VA 
radiologic examination of either knee, 
including the report of radiologic examination 
conducted in 2004.  

3.  AFTER conducting the development directed 
in paragraphs #1 and #2, obtain an addendum to 
the VA examination to determine the etiology 
of the Veteran's current bilateral knee 
disorders, to include residuals of old 
fractures of the medial tibial plateau.  The 
claims file, including a complete copy of this 
remand, must be made available for review.  
The examiner should discuss the Veteran's 
service treatment records, the reports 
referencing the Veteran's in-service burn 
injuries for which service treatment records 
cannot be located, and relevant post-service 
records.  

The examiner should answer the following:

Is it at least as likely as not (a 50 percent, 
or greater, likelihood) that the Veteran has a 
current knee disorder of either knee which is 
etiologically related to his military service 
or any incident thereof?  The examiner should 
state whether radiologic examination 
demonstrates that the Veteran has ever 
sustained a fracture of either tibia, to 
include the medical plateau.  If so, the 
examiner should state whether there is medical 
or other evidence as to the likely date of 
incurrence of such fracture(s).

The examiner must discuss the rationale behind 
any opinion expressed.  If the examiner 
determines that he or she cannot resolve the 
question of whether the Veteran incurred a 
knee disorder during or as a result of 
service, without resort to speculation, the 
examiner should state the reason why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical knowledge, 
actual causation cannot be selected from 
multiple potential causes, etc.).   

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  
	
4.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claim for 
service connection for a knee disorder should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran (and his representative, if he obtains 
one) should be issued a supplemental statement 
of the case.  An appropriate period of time 
should be allowed for response.

Thereafter, return the case to the Board as appropriate.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


